By the Court,

Edmonds, P. J.
In this case, a motion was made at chambers, for judgment for the defendant in the suit, because the plaintiff had not replied to the answer. The motion was denied, and from the order denying it, an appeal was taken.
That order was right. There is but one cape in which a judge *302at chambers can grant a judgment, and that is under § 247 of the code, where if a demurrer, answer or reply be frivolous, the party prejudiced thereby may apply to a judge, either in or out of court, for judgment thereon, and judgment may be given accordingly. In all other cases, judgment can be rendered only by the court when sitting as such, and not by a judge at his lodgings, in the street, or even in chambers.
[New-York General Term,
December 1, 1851.
The order must be affirmed with costs.
Edmonds, Mitchell and King, Justices.]